Citation Nr: 1336025	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for low back benign interdermal inclusion cysts.

2.  Entitlement to a compensable rating for status post right inguinal herniorrhaphy with scar prior to June 8, 2010 and a rating in excess of 10 percent thereafter.

3.  Entitlement to service connection for loss of a creative organ.

4.  Entitlement to service connection for recurrent numbness of the left upper extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In a May 2011 rating decision, the Veteran was awarded an increased rating of 10 percent effective June 8, 2010 for his service-connected status post right inguinal herniorrhaphy with scar.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  He was also awarded service connection for post-operative residuals, right hydrocelectomy and a noncompensable rating assigned.  The Veteran did appeal that issue and therefore it is not before the Board.

The issues of entitlement to a compensable rating for low back benign interdermal inclusion cysts and entitlement to service connection for loss of a creative organ and recurrent numbess in the left upper extremity being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran has experienced pain, pressure, and a pulling discomfort in his approximately 4 centimeter by 0.5 centimeter post right inguinal herniorrhaphy scar throughout the pendency of his appeal.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in November 2008.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran contends he is entitled to a compensable rating prior to June 8, 2010 for status post right inguinal herniorrhaphy with scar and a rating in excess of 10 percent thereafter.

Records indicate the Veteran underwent a hernia repair in 2003.  In March 2009 he had a right hydrocelectomy and in August 2009 he again had surgery for a recurrent right side hydrocele.

The Veteran underwent a VA scars examination in March 2009.  The examiner noted a 4 centimeter long and 0.5 centimeter wide scar in the right testicular region.  The scar was superficial; flat; skin-colored; and without deep tissue involvement, underyling soft tissue adherence, ulceration, induration, or atrophy.  There was no pain or tenderness to palpation.

The Veteran was not found to have an inguinal hernia on examination prior to a right hydrocelectomy in August 2009.

The Veteran underwent another VA examination in September 2009 at which the examiner noted the Veteran had a right groin scar about 3 centimeters long.  The examiner described the scar as linear, slightly oblique, uncomplicated, and nontender.  No recurrence of a right side hernia was noted.

The Veteran was afforded another VA scars examination in June 2010.  The Veteran reported pain and pressure at the site of the scar since his 2003 hernia repair.  He said the pain and pressure occurred particularly during straining with defacation and intercourse.  He stated that he is not able to lift more than 15 to 20 pounds.  The Veteran reported feeling the scar pulling with discomfort approximately three to four times per week.  He said he takes medication for the pain.

The examiner measured the scar as 2.4 inches long and approximately 0.5 centimeters thick.  The examiner described the scar and shiny and hyperpigmented, somewhat contracted, and tender to touch.  It was raised, not inflexiable, and not deep, with no keloid formation or inflammatory changes.

In July 2010 the Veteran had a VA genitourinary examination at which the examiner noted the Veteran's 4 centimeter post-surgical scar was well healed, uncomplicated, and nontender.

Inguinal hernias are evaluated under Diagnostic Code 7338.  A hernia that is small, reducible, or without true hernia protrusion or one that is not operated, but remediable are both rated as noncompensable.  A 10 percent rating is warranted if the hernia is postoperative, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted if the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted if the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

The evidence does not show that the Veteran has had any recurrence of a right side hernia since his 2003 surgery, therefore an evaluation under Diagnostic Code 7338 is not warranted.

The evidence does show the Veteran has a scar resulting from his 2003 surgery.  Scars are rated under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  

Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.  Diagnostic Code 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  Id.  In this case, no underlying tissue damage has been shown to be associated with the Veteran's scar, nor does the scar cover an area of at least 6 square inches, so a compensable rating is not available under this code.  Diagnostic Code 7802 contemplates scars that are superficial and nonlinear.   A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar is not 144 square inches or greater, therefore a compensable rating is not available under this code.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id.

The RO found that the Veteran's current 10 percent rating as of June 8, 2010 was warranted as the evidence showed that the Veteran's post right inguinal herniorrhaphy scar was painful as of that date.  The Board finds that giving the Veteran the benefit of the doubt, the Veteran is also entitled to a 10 percent rating prior to June 8, 2010.

Although the June 2010 VA examination is the first one at which the examiner noted the Veteran's complaints of pain, pressure, and a pulling discomfort at the site of the scar, particularly during certain movements, at that time the Veteran reported the symptoms dated back to 2003 after his hernia repair surgery.  The Veteran's claim of an earlier onset of pain is supported by a December 2008 VA treatment note that reflects that the Veteran reported an onset of groin discomfort ipsilateral to the site of the repair.  Further, the Board notes that while the March 2009, September 2009, and July 2010 VA examinations note that the scar was not tender to palpation, the examinations do not discuss whether the Veteran has any pain on movement, as he described at the June 2010 examination.  Therefore, the Board finds the examination findings are not directly contradictory to the more detailed June 2010 examination.  The Board further finds that the Veteran is competent to report the onset of pain at the site of the scar and his assertion is credible.

Therefore, the Board finds the Veteran is entitled to a 10 percent rating prior to June 8, 2010.  However, the evidence does not show the Veteran is entitled to a greater than 10 percent rating at any time during the pendency of his appeal.  To be entitled to a higher rating under Diagnostic Code 7804 he would have to have three or four painful scars and he has only one.  There is further no other applicable diagnostic code that would warrant a higher rating for the Veteran for his status post right inguinal herniorrhaphy with scar.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
	
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008.  In the letter, the RO informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates.  Thus, the duty to notify has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA scars examinations in March 2009 and June 2010 and VA genitourinary examinations in September 2009 and July 2010.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability, including measurements of his surgical scar and symptomatology.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

A rating of 10 percent, but no higher, is granted prior to June 8, 2010 for status post right inguinal herniorrhaphy with scar, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 10 percent as of June 8, 2010 for status post right inguinal herniorrhaphy with scar is denied.


REMAND

A remand is required in this case on the issues of entitlement to a compensable rating for low back benign interdermal inclusion cysts and entitlement to service connection for loss of a creative organ and recurrent numbess in the left upper extremity.

The Veteran is service-connected for lower back benign interdermal inclusion cysts.  Records indicate that in March 2009 the Veteran had the two cysts that first appeared in service excised.  He was subsequently afforded a VA scars examination in March 2009.

Records indicate that in 2009 the Veteran reported the development of additional cysts on his back and in July 2010 he had those removed.  In a June 2011 statement the Veteran reported another cyst had appeared and he was being evaluated for surgery.

The Veteran has not been afforded another VA examination since March 2009 and treatment records do not provide sufficient information to rate what the Veteran indicates is a worsening condition.

Therefore, the Board finds a more contemporaneous VA examination to evaluate the current severity of the Veteran's condition is necessary, including an evaluation of scars resulting from the July 2010 surgery and any subsequent surgeries and an evaluation of the presence of any current cysts.

With respect to the issues of service connection for loss of a creative organ and recurrent numbness of the left upper extremity, a remand is required for the Agency of Original Jurisdiction(AOJ) to issue a statement of the case.  In March 2010 the Veteran filed a notice of disagreement with the AOJ's decision on both service connection claims.  However, no statement of the case was issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.
 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claims for service connection for loss of a creative organ and recurrent numbness of the left upper extremity.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the two claims, should they be returned to the Board for further appellate consideration.

2. Obtain VA treatment records from March 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

3. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his lower back benign interdermal inclusions cysts condition.  The examiner should evaluate the nature and severity of all scars relating to the condition as well as any present cysts or lipomas.

The claims file must be provided to the examiner for review.  All necessary tests and studies should be conducted.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


